Case 7:20-cv-04998-CS-LMS Document6 Filed 09/24/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TRESSIE SMILEY,
Plaintiff, 20-CV-4998 (CS) (LMS)
~against- ORDER DIRECTING PAYMENT OF FEES
COMMISSIONER OF SOCIAL SECURITY, OR TEP APPLICATION
Defendant.

 

 

LISA M. SMITH, United States Magistrate Judge:

Plaintiff brings this action pro se. lo proceed with a civil action in this Court, a plaintiff
must either pay $400.00 in fees — a $350.00 filing fee plus a $50.00 administrative fee — or, to
request authorization to proceed in forma pauperis (IFP), that is, without prepayment of fees,
submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

Plaintiff submitted the complaint without the filing fees or an IFP application, Within
thirty days of the date of this order, Plaintiff must either pay the $400.00 in fees or submit the
attached IFP application. If Plaintiff submits the IFP application, it should be labeled with docket
number 20-CV-4998 (CS) (LMS). If the Court grants the IFP application, Plaintiff will be
permitted to proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on
the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case
shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to
comply with this order within the time allowed, the action will be dismissed.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf

 

 
Case 7:20-cv-04998-CS-LMS Document6 Filed 09/24/20 Page 2 of 4

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

 

 

 
  

SO ORDERED.
Dated: September 23, 2020 vf
White Plains, New York 7g /) es
C) jal Z
‘LIS MITH
United States istrate Judge

\
Case 7:20-cv-04998-CS-LMS Document 6 Filed 09/24/20 Page 3 of 4

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

(fuli name of the plaintiff or petitioner applying (each person
must submit a separate application)}}
CV C )¢ )

 

 

-against- {Provide docket number, if available; if filing this with
your complaint, you will not yet have a docket number.)

 

 

(full name(s) of the defendant(s}/respondent{s))

APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS

Iam a plaintiff/ petitioner in this case and declare that I am unable to pay the costs of these proceedings
and I believe that I am entitled to the relief requested in this action. In support of this application to
proceed in forma pauperis (IFP) (without prepaying fees or costs), I declare that the responses below are
true:

1. Ave you incarcerated? [] Yes [] No (f”No,” go to Question 2.)
I am being held at:

 

Do you receive any payment from this institution? [_] Yes [J No

Monthly amount:
lf 1am a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner Authorization”
directing the facility where I am incarcerated to deduct the filing fee from my account in installments
and to send to the Court certified copies of my account statements for the past six months. See 28
U.S.C. § 1915{a)(2}, (b). I understand that this means that I will be required to pay the fuil filing fee.

 

2. Are you presently employed? L] Yes [] No

If “yes,” my employer's name and address are:

Gross monthly pay or wages:

 

 

If “no,” what was your last date of employment?

Gross monthly wages at the time:

 

3. Inaddition to your income stated above (which you should not repeat here), have you or anyone else
living at the same residence as you received more than $200 in the past 12 months from any of the

following sources? Check all that apply.

(a) Business, profession, or other self-employment [] Yes [] No
(b) Rent payments, interest, or dividends [1 Yes [} No

SDNY Rev: 8/5/2025

 
Case 7:20-cv-04998-CS-LMS Document 6 Filed 09/24/20 Page 4 of 4

{c) Pension, annuity, or life insurance payments L] Yes [] No
({d) Disability or worker's compensation payments [] Yes [] No
(e) Gifts or inheritances L] Yes [] No
{§) Any other public benefits (unemployment, social security,

food stamps, veteran's, etc.) L Yes UH No
(g) Any other sources [] Yes [1 No

If you answered “Yes” to any question above, describe below or on separate pages each source of
money and state the amount that you received and what you expect to receive in the future.

If you answered “No” to all of the questions above, explain how you are paying your expenses:

4. How much money do you have in cash or in a checking, savings, or inmate account?

5. Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
financial instrument or thing of value, including any item of value held in someone else’s name? If so,
describe the property and its approximate value:

6. Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
expenses? If so, describe and provide the amount of the monthly expense:

7. List all people who are dependent on you for support, your relationship with each person, and how
much you contribute to their support (only provide initials for minors under 18):

8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed
and to whom they are payable:

Declaration: I declare under penalty of perjury that the above information is true. I understand that a false
statement may result in a dismissal of my claims.

 

 

 

 

 

 

Dated Signature

Name (Last, First, Mi) Prison Identification # (if incarcerated}
Address City State Zip Code
Telephone Number E-mail Address (if available)

IFP Application, page 2
